AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

UNITED STATES DISTRICT COURT

Northern District of California

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

THE DEFENDANT:

v.
Paul Gerald Martin

i i al

USDC Case Number: CR-08-00122-001 BLF
BOP Case Number: DCANS8CRO00122-001
USM Number: 10892-111

Defendant’s Attorney: Peter Leeming

[¥ admitted Charges One and Two of the Petition for Summons for Offender Under Supervision filed on 5/24/19.
[~ was found in violation of condition(s): after denial of guilt.

The defendant is adjudicated guilty of these violations:

 

Charge Number

Nature of Violation

Violation Ended

 

One

Failure to answer truthfully all inquiries by the probation officer

May 23, 2019

 

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing

Reform Act of 1984.

[¥ On the motion of the government, Charge Number Two was dismissed.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,

residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered

to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

. 11/5/2019
Last Four Digits of Defendant’s Soc. Sec. No.: 4348 Date of Imposition of Judgment
Defendant’s Year of Birth: 1960 Kiki Avan Wn
baal — — ¥

City and State of Defendant’s Residence:
San Francisco, California

 

 

 

Aignature of Judge ~V

United States District Judge

The Honorable Beth Labson Freeman

 

Name & Title of Judge

pa. A OV &§ , 1G

Date Signed

 
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

DEFENDANT: Paul Gerald Martin Judgment - Page 2 of 2
CASE NUMBER: CR-08-00122-001 BLF :

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of: 30 days,

with no supervision to follow.

The Court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in

the Clerk’s Office.
The defendant shall surrender to the United States Marshal for this district:
at [> am [pm on __ (no later than 2:00 pm).

[~  asnotified by the United States Marshal.

The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

f¥ at 2:00 [[am [7 pm = on 1/7/2020 (no later than 2:00 pm), or, to the U.S. Marshals Office in San Jose,
California if an institution has not yet been designated.
{~ as notified by the United States Marshal.

f~ as notified by the Probation or Pretrial Services Office.

The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to at
, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
